 1   DAYLE ELIESON
     United States Attorney
 2   District of Nevada
     BRANDON C. JAROCH
     Assistant United States Attorney
 3   501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
 4   (702) 388-5053 / Fax: (702) 388-5087
     brandon.jaroch@usdoj.gov
 5
     Counsel for the United States
 6
                     UNITED STATES DISTRICT COURT
 7                        DISTRICT OF NEVADA
                                                  -oOo-
 8
      UNITED STATES OF AMERICA,                           2:18-cr-00068-RFB-CWH
 9
              Plaintiff,                                  Stipulation to Continue the Filing of
10
                                                          Trial Documents (First Request)
        vs.
11
      JOHAN EDUARDO ESPINOZA-FELIX,
12
              Defendant.
13

14
                 IT IS HEREBY STIPULATED AND AGREED, by and between DAYLE
15
     ELIESON, United States Attorney, Brandon C. Jaroch, Assistant United States Attorney,
16
     counsel for the United States of America, and Tony Abbatangelo, Esq., counsel for
17
     JOHAN EDUARDO ESPINOZA-FELIX:
18
                 THAT THE PARTIES’ DEADLINE TO SUBMIT TRIAL DOCUMENTS IN
19
     THIS MATTER, currently scheduled for December 7, 2018, be continued until December
20
     11, 2018.
21
                 This Stipulation is entered into for the following reasons:
22

23
 1              1. The defense counsel has a scheduled meeting with the defendant at the

 2   Nevada Southern Detention Center in Pahrump, NV, on December 7, 2018 to discuss the

 3   trial and negotiations made with the government and will need additional time to file trial

 4   documents.

 5              2. The parties have been diligently discussing the case to potentially limit trial

 6   or evidentiary issues during trial.

 7              3. The parties do not foresee this brief continuance to have an impact on the

 8   current trial setting but acknowledge that a stipulation to continue the calendar call and

 9   trial may occur.

10              4. The parties agree to the continuance.

11              5. The denial of this request for continuance could result in a miscarriage of

12   justice.

13              6. This is the first request to continue the filing deadline.

14

15              Dated this the 7th day of December, 2018.

16
                                                  Respectfully Submitted,
17
                                                  DAYLE ELIESON
18                                                United States Attorney

19
                                                  /s/ Brandon C. Jaroch
20                                                BRANDON C. JAROCH
                                                  Assistant United States Attorney
21

22                                                /s/ Tony Abbatangelo
                                                  TONY ABBATANGELO
23                                                Counsel for ESPINOZA-FELIX

24
                                                 2
 1                   UNITED STATES DISTRICT COURT
 2                        DISTRICT OF NEVADA
                                                 -oOo-
 3

 4    UNITED STATES OF AMERICA,                       2:18-cr-00068-RFB-CWH

 5           Plaintiff,                               ORDER

 6    vs.

 7    JOHAN EDUARDO ESPINOZA-FELIX,

 8           Defendant.

 9

10
                                           FINDINGS OF FACT
11
            Based on the pending Stipulation of Counsel, and good cause appearing therefore,
12
     the Court finds that:
13
                1. The defense counsel has a scheduled meeting with the defendant at the
14
     Nevada Southern Detention Center in Pahrump, NV, on December 7, 2018 to discuss the
15
     trial and negotiations made with the government and will need additional time to file trial
16
     documents.
17
                2. The parties have been diligently discussing the case to potentially limit trial
18
     or evidentiary issues during trial.
19
                3. The parties do not foresee this brief continuance to have an impact on the
20
     current trial setting but acknowledge that a stipulation to continue the calendar call and
21
     trial may occur.
22
                4. The parties agree to the continuance.
23

24
                                                3
 1                 5. The denial of this request for continuance could result in a miscarriage of

 2   justice.

 3                 6. This is the first request to continue the filing deadline.

 4                                       CONCLUSIONS OF LAW

 5              The ends of justice would be served by granting said continuance since failure to

 6   grant said continuance would likely result in a miscarriage of justice and would deny the

 7   parties herein sufficient time and opportunity to effectively and thoroughly file the trial

 8   documents, taking into account the exercise of due diligence.

 9                                                 ORDER

10              IT IS ORDERED that the parties’ deadline to file trial documents, currently

11   scheduled for December 7, 2018, is vacated and continued to December 11, 2018.

12

13

14                                                   ___________________________________
                                                     RICHARD F. BOULWARE, II
15                                                   UNITED STATES DISTRICT JUDGE

16                                                   DATED: December 10, 2018.

17

18

19

20

21

22

23

24
                                                    4
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     5
